TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00025-CV


In re Jonathan Barnes




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R AN D U M   O P I N I O N

		Relator Jonathan Barnes is an incarcerated parent who filed a petition for writ of
mandamus in this Court, complaining that the associate judge did not appoint an attorney for him
in the underlying suit affecting the parent-child relationship or for his subsequent appeal.
		Barnes's petition relies on a section of the family code concerning the appointment
of attorneys in suits filed seeking termination of parental rights.  See Tex. Fam. Code Ann. § 107.013
(West Supp. 2011).  We have examined the record and determined that the Attorney General did
not seek termination of Barnes's parental rights in the underlying suit, the court did not terminate
Barnes's parental rights, and as Barnes acknowledges in his docketing statement, the case involved
matters of child support and child custody.  Section 107.013 of the family code does not entitle
Barnes to appointment of counsel on these matters.
		Relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).

						__________________________________________
						Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Filed:   February 24, 2012